DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	The claim set and remarks filed on 7/28/2021 are acknowledged.
	Claims 1 and 23 are amended.
 	Claims 17-18 are cancelled.
	Claims 1-16 and 19-23 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 7/28/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.	

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Roberta Hanson on 11/17/2021.
	The application has been amended as follows: 
Claim 1: After line 2, please ADD “the 3D printed structure comprises an array of support pillars and at least two connecting lattice structures located at the top and base;”.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 and 19-23 are allowed in view of the search conducted, the amendments and remarks filed 7/28/2021, and the further amendment to the claims entered via examiner’s amendment after the interview conducted 11/17/2021. 
An updated prior art search did not disclose a reference that teaches the construct with each of the limitations as claimed. Further, there is insufficient motivation to combine the prior art previously relied upon individually or in combination to teach or make obvious each of the limitations of the claimed invention
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-16 and 19-23 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615